 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAYMOND ALFORD BRADFORD,                          Case No. 2:20-cv-00714-JDP (PC)
12                       Plaintiff,                     ORDER GRANTING PLAINTIFF UNTIL
                                                        MAY 31, 2021 TO FILE A SECOND
13           v.                                         AMENDED COMPLAINT
14    S. GEE, et al.
15                       Defendants.
16

17          On January 12, 2021, I screened plaintiff’s first amended complaint and notified plaintiff

18   that it had failed to state a claim. ECF No. 17. Plaintiff was granted sixty days to file an

19   amended complaint. Rather than filing a second amended complaint, plaintiff filed objections to

20   the January 12, 2021 order. On April 5, 2021, plaintiff was ordered to show cause why this

21   action should not be dismissed for failure to prosecute and for failure to state a claim. ECF No.

22   20.

23          In his response to the order to show cause, plaintiff argues that this action should not be

24   dismissed because he specifically recalls mailing his second amended complaint around January

25   17, 2021. ECF No. 21. Plaintiff’s representation is dubious in light of the averments contained in

26   his objections to the January 12, 2021 order. In those objections, which are dated January 25,

27   2021, plaintiff expressed his belief that the court was attempting to “bully him out of his

28   cognizable claims” and indicated that he would seek appellate review of any order finding that he
                                                        1
 1   failed to state a cognizable claim. ECF No. 18 at 2. Regardless, given that plaintiff is proceeding

 2   without counsel, I will afford him one final opportunity to file a second amended complaint.

 3            Accordingly, it is hereby ORDERED that:

 4            1. Plaintiff is granted until May 31, 2021 to file a second amended complaint.

 5            2. Plaintiff is warned that failure to file an amended compliant by that date will result in a

 6   recommendation that this action be dismissed.

 7
     IT IS SO ORDERED.
 8

 9
     Dated:      May 3, 2021
10                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
